Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 2, 2022  has been entered. 
Claims 170, 171, 173, 174, 176-178 and 180-194 are currently pending. Claims 170, 173-174, 178, 184, 187, 188 have been amended, claims 171 and 183 have been canceled and claims and claims 193-194 have been  added by Applicants’ amendment filed on May 2, 2022. Claims 170, 184, and 187 are independent claims.
Applicants’ election with traverse of Group II , in response to the supplemental restriction requirement filed on July 16, 2020, e.g., claims  170-179, drawn to a genetically modified stem cell or differentiated cell wherein the genetic modification results in expression of a chimeric molecule comprising an extracellular component comprising a tag cassette that is adjacent to a linker sequence and the linker sequence comprises a (GlyxSery)n sequence, wherein n is an integer from 1 to 10, and x and y are independently an integer from 0 to 10 provided that x and y are not both 0, was previously akwnoleged.
Additionally,  Applicants election of the following species was previously akwnoleged:
a) tag cassette sequence species of SEQ ID NO: 1, encompassed by claims 170-179;
b) a linker species of SEQ ID NO: 5, encompassed by claims 170-179; and
c) a spacer region species of an Fc domain and a human IgG4 heavy chain hinge,
encompassed by claims 170-179. 

Claims 160-169 (claims 160-169 now canceled) were previously  withdrawn from consideration by Applicants’ amendment filed on September 16, 2020, as being directed to a non-elected invention. 
Therefore, claims 170, 173, 174, 176-178, 180-182 and 184-194 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn Rejections in response to Applicants’ amendments or arguments
                                                  Claim Rejections - 35 USC § 103	In view of Applicants’ amendment of claims  170, 184, and 187 to recite:
“wherein the chimeric molecule includes from amino-terminus to carboxy-terminus: (i) the at least one tag cassette having the sequence as set forth in SEQ ID NO.: 1 adjacent to the at least one linker sequence having the sequence as set forth in SEQ ID NO.: 5, wherein the at least one tag cassette is a first tag cassette, (ii) a second tag cassette having the sequence as set forth in SEQ ID NO.: 1 adjacent to a linker sequence having the sequence as set forth in SEQ ID NO.: 5, (iii) the at least one spacer region, and (iv) the hydrophobic portion” (claim 170),

the rejection of claims 170, 173-174, 176-178, 180-182, 185-186 and 188-192 under 35 U.S.C. 103(a) as being unpatentable over De Oliveira et al., (2013; Human Gene Therapy 24:824–839; of record), Skerra et al., (US Patent 6,103, 493; Date of Patent 6,103, 493; See EP835934-A2; Score search results for us-15-570-209-1.rag. ; result No. 1; of record) ,  Zhu et al., (US Pub 2002/0103345; See Score search results for SEQ ID NO5c, Result 5; of record) and further in view of Wolffe et al (US Patent 8,735,153) has been withdrawn.  
De Oliveira teaches a hematopoietic stem progenitor cell (HSPC) genetically  modified to express a chimeric molecule wherein the extracellular molecule comprises a binding domain which is a single chain Fv fragment (scFv) that includes VH and VL regions, wherein the VL and VH chains are joined by a linker, and wherein the chimeric molecule comprises from amino-
    PNG
    media_image1.png
    179
    393
    media_image1.png
    Greyscale
terminus to carboxy-terminus: a leader sequence-VL-linker-VH-hinge-Fc-transmembrane domain and an intracellular component (e.g,  CD3[Symbol font/0x7A] and CD28 signaling domains) as illustrated in Figure 1. 
However, Olivera and the cited documents do not make obvious or suggest tag cassettes in multiple copies in fusion proteins comprising from amino-terminus to carboxy-terminus: (i) the at least one tag cassette having the sequence as set forth in SEQ ID NO.: 1 adjacent to the at least one linker sequence having the sequence as set forth in SEQ ID NO.: 5 which is a first tag cassette, (ii) a second tag cassette having the sequence as set forth in SEQ ID NO.: 1 adjacent to a linker sequence having the sequence as set forth in SEQ ID NO.: 5, (iii) the at least one spacer region, and (iv) the hydrophobic portion”. Olivera and the cited documents only make obvious the insertion of the tag cassette comprising SEQ ID NO:1 adjacent to SEQ ID NO:5 (a linker) between the VH and VL regions.
Furthermore, claims 170, 184 and 187 have been amended to recite: “wherein the extracellular component consists essentially of”. As applicants allege, the transitional phrase “consisting essentially of” precludes the inclusion of an antigen binding domain”. Moreover,  the applicant is on record as stating that “within the context of the current application, these are examples of binding domains that can bind the at least one tag cassette within the extracellular component of a chimeric molecule. These binding domains are not described as part of the extracellular component of the chimeric molecule itself” (see pages 5-7 of Applicants’ remarks filed on 9/24/2021) [emphasis added]. 
Claim Rejections - 35 USC § 112(b)
In view of Applicants’ amendment of claims 170, 174 and 188, the rejection of claims 174  and 188 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
As applicants allege, the instant claims recite, in part, that at least one tag cassette having
the sequence as set forth in SEQ ID NO.: 1 (WSHPQFEK) and the adjacent at least one linker
sequence having the sequence as set forth in SEQ ID NO.: 5 (GGGGSGGGGS) are within a
sequence as set forth in SEQ ID NO.: 19, SEQ ID NO.: 20, SEQ ID NO.: 21, SEQ ID NO.: 22,
SEQ ID NO.: 23, or SEQ ID NO.: 24. 
Each of SEQ ID NOs.:19-24 includes therein SEQ ID NO.: 1 adjacent SEQ ID NO. :5, as shown in Applicants’ table:

    PNG
    media_image2.png
    355
    902
    media_image2.png
    Greyscale

Thus the scope of claims 174 and 188 further limit the scope of claim 170 and 176, respectively. 
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 170, 173, 174, 176-178, 180-182, 184-186 and 188-193 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

In the present instance, claim 170 recites the broad recitation “one or more tag cassettes” in line 6, and the claim also recites two or three tag cassettes in line 14,  which is the narrower statement of the range/limitation.
Additionally, claim 184 recites the broad recitation “one or more tag cassettes” in line 7, and the claim also recites “has three tag cassettes” in line 14 , which is the narrower statement of the range/limitation.
Claims 173, 174, 176-178, 180-182, 185-186 and 188-192 are indefinite insofar as they depend from claim 170.
Claims 193 are indefinite insofar as they depend from claim 184

References made of record in a PTO-892 Form to complete the record
Prior art of Riddell et al., U.S. Patent 10,494,432 teaches T cells comprising a single chain fusion protein, comprising an extracellular component and an intracellular component connected by a hydrophobic portion, wherein the extracellular component comprises a plurality of tag cassettes and a connector region comprising a hinge, wherein the intracellular component comprises an effector domain (see Riddell’s claim 1).

Conclusion
Claims 170, 173, 174, 176-178, 180-182, 184-186 and 188-193 are rejected.
Claim 187 and 194 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633